Citation Nr: 0115372	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  95-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for PTSD. 

The case was previously before the Board in March 1997, at 
which time it was Remanded to obtain additional development 
pertaining to the veteran's claimed stressors.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation, and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified inservice stressor.




CONCLUSION OF LAW

The veteran does not have PTSD as a result of military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been variously diagnosed with anxiety, 
dysthymia, depression and PTSD.  Medical records do not 
reflect treatment or diagnosis of any mental health disorder 
prior to the 1990's, over 20 years after the veteran's 
separation.  In the early 1990's the veteran experienced 
anxiety in conjunction with some cardiovascular pathology at 
that time.  This appeal arises out of the veteran's claim for 
service connection for PTSD.  In particular, the veteran 
maintains that he was exposed to stressful incidents 
(including combat) during service in Vietnam, and that these 
incidents  led to his development of PTSD.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and 
numerous attempts have been made to verify his claimed 
stressors.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Several lay statements have been submitted in support of the 
veteran's claim.  However, the authors did not serve in 
Vietnam with the veteran and did not have personal knowledge 
of the claimed stressors.

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

The veteran's records do not show any awards or decorations 
consistent with his having engaged in combat.  The veteran's 
service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders or 
any treatment for combat wounds.  On his separation 
examination in March 1967, the veteran's mental status was 
reported as normal.  According to the veteran's DD-214, he 
had service in the United States Air Force.  Consistent with 
other records, the veteran acknowledges that he did not 
receive any combat training.  Moreover, his records do not 
reflect that he received any military police training either.  
His occupational specialty was as a vehicle operator, and he 
also had training in pneumatic repair.  

Nevertheless, the veteran claims that he was assigned to a 
Special Combat Patrol unit selected to work directly with the 
United States Army.  The Army allegedly detailed a radio man 
to him, and the veteran's duties entailed "letting them know 
when its safe to come in. . . ."  One event that he 
enumerated concerned guarding some ammunition.  According to 
the veteran's account, the enemy penetrated the camp 
perimeter from several different directions and launched an 
intense attack at him and his buddies.  He had been issued a 
"Thompson submachine gun, a police gun and an M-16 and a .38 
pistol. . . ."  Nevertheless, as they were concerned that 
using firearms could set off the ammunition, the Americans, 
using only knives, fought back the enemy.  He was not 
injured. Another time, shortly after killing someone during 
combat, the veteran recalled raping a Vietnamese woman in 
Saigon.  Apparently without placing any charges against him, 
the Military Police (MP'S) told him to go back to the jungle 
where he belonged because he was an animal.  At his hearing 
in January 1995, the veteran indicated that there was no 
specific incident in service that was stressful to him; 
rather, the entire military experience was stressful.  The 
veteran reported that he could not recall specific dates, the 
names of casualties or operations.  The claimed stressors 
were provided to the United States Armed Forces Center for 
Research of Unit Records (AFCRUR), but they were unable to 
verify any of the claimed stressors.

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the 
absence of evidence to the contrary, that a particular 
veteran engaged in combat.  The records do not document 
receipt of such decorations and awards indicative of combat, 
and, accordingly, that weighs against the claim in this 
instance.  Moreover, the record reflects that the veteran 
served in a support capacity, and he concedes that he did not 
even receive combat training.  The record does not support 
that he had service in any capacity that would suggest 
assignments to combat. 

The Board must also conclude that the veteran's accounts of 
stressful incidents are implausible.  There is no record of 
any assignment to the Army.  Moreover, it strains credulity 
to the breaking point to imagine that the veteran, who was 
without any combat training whatsoever, would be assigned to 
determine whether or not it was safe for combat units to 
enter an area, as does his account of fighting off, by using 
knives only, a determined enemy intent on blowing up an 
ammunition dump.  Therefore, the much greater weight of the 
evidence is against the veteran's claim that he personally 
engaged in combat with the enemy.  Under the circumstances, 
the Board concludes that the veteran did not engage in combat 
or experience any other inservice stressors. 

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary as to such 
stressors and be obtained from service records or other 
sources.  Moreau, supra.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  Based on the lay statements of record and the 
responses from official agencies, it is concluded that no 
incident reports capable of verification of the claimed 
stressors were filed.  The lay statements submitted in this 
instance are not based on first hand knowledge of the claimed 
incidents and, thus, are not entitled to any more probative 
value than the veteran's.  Moreover, in the absence of a 
showing that they possess requisite medical expertise, the 
veteran's and several others' statements constitute only lay 
evidence.  Lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). 

In addition to the alleged combat stressors, the Board has 
also considered the noncombat stressors advanced by the 
veteran.  For example, the alleged rape would be insufficient 
to support entitlement to service connection for PTSD.  Such 
would be criminal conduct and even expose the veteran to 
corresponding criminal sanctions.  Such criminal conduct, if 
believed, would, at the very least, be misconduct, and any 
disability arising from the veteran's own willful misconduct 
could not be service connected.  38 C.F.R. § 3.301.  On the 
other hand, his account of the event including the MP's and 
their doing virtually nothing about the incident is not 
believable and further detracts from his credibility.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of post-traumatic stress disorder are not 
sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged post-traumatic 
stress disorder had its origins in the veteran's service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. 
Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.



ORDER

Entitlement to service connection for PTSD is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

